 

Exhibit 10.50

 

FS Investment Corporation II

201 Rouse Boulevard

Philadelphia, PA 19112

 

  March 16, 2018

 

ING Capital LLC, as Administrative Agent

1133 Avenue of the Americas

New York, NY 10036

 

and the Lenders (as defined below)

 

Re:FS Investment Corporation II – Consent and Modification in relation to
Transition Events

 

Ladies and Gentlemen,

 

Reference is hereby made to the Senior Secured Revolving Credit Agreement, dated
as of February 23, 2016 (as amended by that certain Amendment No. 1 to Senior
Secured Revolving Credit Agreement, dated as of April 25, 2016, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement), among FS INVESTMENT
CORPORATION II, a Maryland corporation (“us” or “we”), the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement as lenders (the “Lenders”), and ING CAPITAL LLC, as administrative
agent for the Lenders under the Credit Agreement (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

 

FSIC II Advisor, LLC (“FSIC II Advisor”) currently provides investment advisory
and administrative services to us pursuant to the Investment Advisory and
Administrative Services Agreement, dated as of February 8, 2012, by and between
us and FSIC II Advisor (the “Current Investment Advisory Agreement”). GSO /
Blackstone Debt Funds Management LLC (“GDFM”) currently serves as our investment
sub-advisor pursuant to the Investment Sub-Advisory Agreement, dated as of
February 8, 2012, by and between GDFM and FSIC II Advisor (the “Current
Investment Sub-Advisory Agreement”).

 

On (i) December 11, 2017, we filed a current report with the U.S. Securities and
Exchange Commission on Form 8-K (a copy of which is attached hereto as Exhibit
A, the “Filing”) and (ii) January 18, 2018, we filed a definitive proxy report
statement with the U.S. Securities and Exchange Commission on Schedule 14A (a
copy of which is attached hereto as Exhibit B, the “Proxy”) announcing, among
other things (collectively, the “Proposed Transition”), (a) GDFM’s intended
resignation as our investment sub-advisor and termination of the Current
Investment Sub-Advisory Agreement in April 2018 and (b) a proposed transition of
our investment advisory services to a new joint venture relationship between
affiliates of Franklin Square Holdings, L.P. (“FS Investments”) and KKR Credit
Advisors (US) LLC (“KKR”), which is proposed to ultimately take the form of a
newly formed entity jointly operated by one or more affiliates of FS Investments
and KKR (such proposed new joint investment advisor entity, the “Joint
Advisor”).

 



   

 

 

In furtherance of the Proposed Transition, we, FSIC II Advisor, KKR and the
Joint Advisor have taken or intend to take one or more of the following actions,
each as more fully described in the Filing and the Proxy and subject to the
terms and conditions set forth in the applicable definitive documents
(collectively and together with all other transactions reasonably necessary to
achieve the Proposed Transition, the “Transition Events”):

 

(a)the renewal of the Current Investment Advisory Agreement for an additional
one-year term commencing on December 10, 2017;

 

(b)the entry into that certain Engagement Letter, dated as of December 13, 2017,
by and among FSIC II Advisor, other affiliated investment advisors, KKR and
KKR’s broker-dealer affiliate (the “Sourcing and Administrative Services
Agreement”);

 

(c)the entry into an interim investment advisory agreement that meets the
applicable requirements of Rule 15a-4 under the Investment Company Act by and
between us and KKR, substantially in the form of that certain Interim Investment
Advisory Agreement by and between us and KKR delivered to the Administrative
Agent by us on March 9, 2018 (the “Interim Advisory Agreement”);

 

(d)the termination of the Current Investment Sub-Advisory Agreement;

 

(e)the entry into investment advisory and/or administration agreements by and
between us and one or each of FSIC II Advisor and/or KKR, substantially in the
form of (i) that certain Investment Advisory Agreement between us and FSIC II
Advisor, attached as Exhibit A to the Proxy and (ii) that certain Investment
Advisory Agreement between us and KKR, attached as Exhibit B to the Proxy
(together, the “Co-Advisory Agreements”);

 

(f)the entry into investment advisory and/or administration agreements by and
between us and the Joint Advisor, substantially in the form of that certain
Investment Advisory Agreement between us and FS/KKR Advisor, LLC, attached as
Exhibit C to the Proxy (the “Joint Advisor Advisory Agreement”);

 

(g)the resignation of GDFM as our investment sub-advisor;

 

(h)the provision by KKR and/or KKR’s broker-dealer affiliate of certain
origination, administrative and other services to FSIC II Advisor;

 

(i)FSIC II Advisor and KKR serving as our co-investment advisors (“Co-Advisory
Status”);

 

(j)the Joint Advisor serving as our investment advisor (“Joint Advisory
Status”);

 



 2 

 

 

(k)upon or after the effectiveness of Joint Advisory Status, the resignation of
FSIC II Advisor as our investment advisor or the resignation of FSIC II Advisor
and/or KKR as our co-investment advisors, as applicable;

 

(l)changes to the size and composition of our board of directors; and/or

 

(m)the receipt by one or more of FSIC II Advisor, KKR and/or the Joint Advisor
of management and/or incentive fees from us in connection with or arising from
any of the foregoing.

 

One or more of the Transition Events may require your consent under the Credit
Agreement and the other Loan Documents. Accordingly, we hereby request your
consent under the Credit Agreement and the other Loan Documents to the
undertaking of one or more of the Transition Events, and the Lenders signatory
hereto and the Administrative Agent hereby so consent on the terms and subject
to the conditions contained in this consent and modification letter.

 

Effective as of the date hereof, and subject to the terms and conditions set
forth herein, you hereby consent to the following (items (1) through (4)
collectively, the “Consent”):

 

1.           The resignation of GDFM as our sub-advisor and the termination of
the Current Investment Sub-Advisory Agreement; provided that,

 

a.           the definition of “Affiliate Agreement” in Section 1.01 of the
Credit Agreement shall be amended by deleting clause (ii) thereof;

 

b.           the definition of “Sub-Advisor” in Section 1.01 of the Credit
Agreement shall be amended by deleting such definition in its entirety; and

 

c.           clause (n) of Article VII shall be amended by deleting subclause
(ii) in its entirety.

 

2.           The entry into one or more of the Sourcing and Administrative
Services Agreement, the Interim Advisory Agreement, the Co-Advisory Agreements
and/or the Joint Advisor Advisory Agreement; provided that any of the Interim
Advisory Agreement, the Co-Advisory Agreements or the Joint Advisory Agreement,
once entered into, shall be deemed an “Affiliate Agreement” for all purposes
under the Credit Agreement; provided that, for the purposes of Section 6.11(b)
of the Credit Agreement, we may freely terminate one or both of the Interim
Advisory Agreement and/or the Co-Advisory Agreements to the extent such
termination is in connection with the effectiveness of Co-Advisory Status or
Joint Advisory Status, as applicable.

 

3.           The entry into the Co-Advisory Status pursuant to the Co-Advisory
Agreements; provided that, upon entry into any such status,

 

a.           the definition of “Investment Advisor” in Section 1.01 of the
Credit Agreement shall be deemed to be: “(x) FSIC II Advisor, LLC, a Delaware
limited liability company, or an Affiliate thereof, in each case so long as it
is a Controlled Affiliate of Franklin Square Holdings, L.P. and (y) KKR Credit
Advisors (US) LLC or an Affiliate thereof, in each case so long as it is a
Controlled Affiliate of KKR & Co. LP, as co-advisors”;

 



 3 

 

 

b.           each reference to “Affiliate” in Sections 3.17 and 5.02(b) of the
Credit Agreement shall be deemed to be a reference to “Affiliate (other than KKR
or any of its Affiliates (except the Investment Advisor) to the extent such
entity satisfies the definition of “Affiliate” solely as a result of the entry
into the Co-Advisory Status)”;

 

c.           the reference to “FSIC II Advisor, LLC (so long as it is an
Affiliate of Franklin Square Holdings, L.P.)” in clause (n) of Article VII of
the Credit Agreement shall be deemed to be a reference to “both FSIC II Advisor,
LLC or one of its Affiliates (in each case, so long as it is a Controlled
Affiliate of Franklin Square Holdings, L.P.) and KKR Credit Advisors (US) LLC or
one of its Affiliates (in each case, so long as it is a Controlled Affiliate of
KKR & Co. LP)”; and

 

d.           the definition of “Information” in Section 9.13 of the Credit
Agreement shall be deemed to also include information received from the
Investment Advisor relating to the Investment Advisor, the Borrower, any of its
Subsidiaries, any of their respective businesses or any Portfolio Investment
(including its Value), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to the disclosure by the Investment Advisor.

 

4.          The entry into the Joint Advisory Status pursuant to the Joint
Advisor Advisory Agreement and, upon or after entry into any such status, the
resignation of FSIC II Advisor as our investment advisor or the resignation of
FSIC II Advisor and/or KKR as our co-investment advisors, as applicable;
provided that, upon entry into any such status,

 

a.           the definition of “Investment Advisor” in Section 1.01 of the
Credit Agreement shall be deemed to be “FS/KKR Advisor, LLC (so long as it is
jointly managed by (i) Franklin Square Holdings, L.P. and/or one or more of its
Controlled Affiliates and (ii) KKR & Co. LP and/or one or more of its Controlled
Affiliates)”;

 

b.           each reference to “Affiliate” in Sections 3.17 and 5.02(b) of the
Credit Agreement shall be deemed to be a reference to “Affiliate (other than KKR
or any of its Affiliates (except the Investment Advisor) to the extent such
entity satisfies the definition of “Affiliate” solely as a result of the entry
into the Co-Advisory Status and/or the Joint Advisory Status)”;

 

c.           the reference to “FSIC II Advisor, LLC (so long as it is an
Affiliate of Franklin Square Holdings, L.P.)” in clause (n) of Article VII of
the Credit Agreement shall be deemed to be a reference to “FS/KKR Advisor, LLC
(so long as it is jointly managed by (i) Franklin Square Holdings, L.P. and/or
one or more of its Controlled Affiliates and (ii) KKR & Co. LP and/or one or
more of its Controlled Affiliates)”; and

 

d.           the definition of “Information” in Section 9.13 of the Credit
Agreement shall be deemed to also include information received from the
Investment Advisor relating to the Investment Advisor, the Borrower, any of its
Subsidiaries, any of their respective businesses or any Portfolio Investment
(including its Value), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to the disclosure by the Investment Advisor.

 



 4 

 

 

The Consent will remain effective (i) during the eighteen (18) month period
following the date hereof, so long as one of either the Sourcing and
Administrative Services Agreement or the Interim Advisory Agreement is in full
force and effect at such time or (ii) at any time, if one of either the
Co-Advisory Status or Joint Advisory Status has become effective.

 

Additionally, you and we hereby agree, upon the effectiveness of Co-Advisory
Status or Joint Advisory Status (or earlier upon the request of the
Administrative Agent or us), to take such actions (including entering into
mutually agreeable amendments, supplements or other modifications to the Loan
Documents) that are reasonably requested by the Administrative Agent or us to
document the advisory relationship and the other matters contemplated in this
consent and modification letter and to otherwise effectuate the purposes and
objectives of this consent and modification letter, in each case, on a
going-forward basis.

 

To induce the other parties hereto to enter into this consent and modification
letter, the Borrower represents and warrants to the Administrative Agent and
each Lender that, as of the date hereof and after giving effect to this consent
and modification letter, (i) the representations and warranties set forth in
Article 3 of the Credit Agreement and each other Loan Document are true and
correct in all material respects (other than any representation or warranty
already qualified by materiality or Material Adverse Effect, which shall be true
and correct in all respects) on and as of the date hereof or, as to any such
representations and warranties that refer to a specific date, as of such
specific date, with the same effect as though made on the date hereof and (ii)
no Default or Event of Default has occurred or is continuing.

 

Except as expressly modified hereby, all of the representations, warranties,
terms, covenants, conditions and other provisions of the Credit Agreement and
the other Loan Documents and the Liens granted thereunder shall remain unchanged
and shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms.  The consents and modifications set
forth herein shall be limited precisely as provided for herein and shall not be
deemed to be an amendment to, waiver of, consent to or modification of any other
terms or provisions of the Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of the Borrower. Upon and
after the execution of this consent and modification letter by each of the
parties hereto, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified
hereby.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this consent and
modification letter effective. This consent and modification letter may not be
amended or any provision hereof or thereof waived or modified except by an
instrument in writing signed by each of the parties hereto. This consent and
modification letter may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
consent and modification letter constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this consent and
modification letter by telecopy or electronic mail shall be effective as
delivery of a manually executed counterpart of this consent and modification
letter.

 



 5 

 

 

THIS CONSENT AND MODIFICATION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CONSENT AND MODIFICATION LETTER
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS CONSENT AND MODIFICATION LETTER BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

The provisions of Sections 9.01, 9.07, 9.09 and 9.12 of the Credit Agreement are
hereby incorporated by reference mutatis mutandis as if fully set forth herein.

 

[Signature pages follow]

 

 6 

 

 

If you are in agreement with the foregoing, please sign and return the enclosed
counterpart of this consent and modification letter.

 

  FS INVESTMENT CORPORATION II, as Borrower         By: /s/ William Goebel  
Name: William Goebel   Title: Chief Financial Officer

 

[Consent and Modification Letter]

 



   

 

 

  ING CAPITAL LLC, as Administrative Agent         By: /s/ Patrick Frisch  
Name: Patrick Frisch   Title: Managing Director         By: /s/ Dominik Breuer  
Name: Dominik Breuer   Title: Vice President

 

[Consent and Modification Letter]

 



   

 

 

  BARCLAYS BANK PLC, as a Lender         By: /s/ Jake Lam   Name: Jake Lam  
Title: Assistant Vice President

 

[Consent and Modification Letter]

 



   

 

 

  CITIBANK, N.A., as a Lender         By: /s/ Erik Andersen   Name: Erik
Andersen   Title: Vice President

 

[Consent and Modification Letter]

 



   

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

        By: /s/ Doreen Barr   Name: Doreen Barr   Title: Authorized Signatory  
      By: /s/ Sophie Bulliard   Name: Sophie Bulliard   Title: Authorized
Signatory

 

[Consent and Modification Letter]

 



   

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

        By: /s/ Howard Lee   Name: Howard Lee   Title: Assistant Vice President
        By: /s/ Hoi Yeun Chin   Name: Hoi Yeun Chin   Title: Assistant Vice
President

 

[Consent and Modification Letter]

 

   

 

 

Exhibit A

 

[See Attached]

 



   

 

 

Exhibit B

 

[See Attached]

 



   

 

